Citation Nr: 0125113	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-17 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected esophageal reflux with a history of 
gastroenteritis.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral metatarsal strain with pes 
cavus, plantar fasciitis, and neuromas.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from April 1973 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in September 1999; a statement of the case was issued in June 
2000; and a substantive appeal was received in July 2000.  

In his VA Form 9, substantive appeal, received in July 2000, 
the veteran stated that his service-connected 
gastrointestinal disability has contributed to his 
hemorrhoids and diverticulosis.  In addition, in September 
2000, the veteran filed a claim for service connection for 
hiatal hernia, as a separate disability from his esophageal 
reflux disability.  The RO has not addressed these claims.  
These matters are hereby referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's service-connected esophageal reflux with a 
history of gastroenteritis is manifested by epigastric 
distress with acid foods without material weight loss, or 
vomiting resulting in less than considerable impairment of 
health.

2.  The veteran's service-connected bilateral metatarsal 
strain with pes cavus, plantar fasciitis, and neuromas is 
manifested by complaints of bilateral foot pain on an almost 
daily basis with tenderness on palpation, characteristic 
callosities and requiring orthoses.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected esophageal reflux with a 
history of gastroenteritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Codes 7319, 7325, 7346 (2001).

2.  The criteria for entitlement to a 30 percent rating, but 
no higher, for service-connected bilateral metatarsal strain 
with pes cavus, plantar fasciitis, and neuromas have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 5276, 
5278, 5279, 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the reports of VA rating 
examinations conducted in February 1999 and April 2000 as 
well as VA outpatient treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased ratings for the disabilities at 
issue.  The discussions in the July 1999 rating decision, 
June 2000 statement of the case and August and December 2000 
supplemental statements of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet.App. 553 
(1996); Bernard v. Brown, 4 Vet.App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

With regard to the bilateral foot disability issue, it should 
also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

1.  Esophageal Reflux with a History of Gastroenteritis.

The veteran's service-connected esophageal reflux with a 
history of gastroenteritis is currently rated as 10 percent 
disabling.  The RO has assigned this rating under Diagnostic 
Code 7346 for hiatal hernia.  Under this Code, a 30 percent 
rating is for application for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted where there are two or more of 
the symptoms for a 30 percent evaluation of less severity.  

The Board also believes that the provisions of Diagnostic 
Code 7325 for chronic enteritis should be considered in the 
present case given the history of gastroenteritis.  Code 7325 
calls for rating as for irritable colon syndrome.  Under 
Diagnostic Code 7319 for irritable colon syndrome, a 10 
percent rating is warranted when moderate; frequent episodes 
of bowel disturbance with abdominal distress.  The next 
higher rating of 30 percent is warranted where severe; 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  

After reviewing the pertinent evidence in light of the 
regulatory rating criteria, the Board must find that the 
preponderance of the evidence is against a rating in excess 
of 10 percent at this time.  Significantly, VA examinations 
in February 1999 and April 2000 did not reveal a disability 
picture resulting in considerable impairment of health to 
allow for a 30 percent rating under Code 7325.  The veteran 
was described as a well-appearing male in no acute distress 
at both examinations.  He weighed 230 pounds at the time of 
the February 1999 examination, and there is no evidence and 
no assertion that there has been material weight loss.  Both 
examination reports include a notation that the veteran has 
been using medication with good results.  While the veteran 
did report that he must avoid acidic foods, there is no 
evidence of vomiting nausea or abdominal pain.  The examiner 
who conducted the April 2000 examination described only 
minimal functional impairment due to reflux disease. 

There is also no persuasive evidence to support a rating of 
30 percent under Codes 7319 and 7325.  While the veteran's 
complaints of diarrhea have been noted, he related a 
frequency of approximately two times a week at the time of 
the April 2000 examination.  However, a 10 percent rating 
under Codes 7319 and 7325 would contemplate such frequent 
episodes of bowel disturbance with abdominal distress.   
There is no showing of more or less constant abdominal 
distress so as to warrant a 30 percent rating under these 
Codes. 


II.  Bilateral Metatarsal Strain with Pes Cavus, Plantar 
Fasciitis, and Neuromas.

The veteran's bilateral foot disability is also currently 
rated 10 percent disabling.  The RO has assigned this rating 
under Code 5279 for metatarsalgia.  A 10 percent rating is 
the highest available under this Code.

Under Code 5278 for pes cavus, a 10 percent rating is warrant 
for bilateral foot disability where the great toe is 
dorsiflexed, there is some limitation of dorsiflexion at the 
ankle, and definite tenderness under the metatarsal heads.  
The next higher rating of 30 percent for bilateral disability 
is for application where all toes are tending to 
dorsiflexion, there is limitation of dorsiflexion at ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  

The Board believes that the criteria under Diagnostic Code 
5276 for flatfoot might also be considered.  A 30 percent 
rating is warranted under this Code for severe disability; 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 50 percent rating is warranted 
where pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  

Under Code 5284 for other foot injuries, a 10 percent rating 
is warranted where moderate, a 30 percent rating where 
moderately severe, and a 30 percent rating where severe.  

VA examination in February 1999 revealed complaints of daily 
foot pain.  It was noted that the veteran was a postal worker 
which required him to be on his feet all day on a concrete 
floor.  Physical examination was described as grossly 
unremarkable.  There was tenderness to deep palpation in the 
interdiginous spaces of the second and third toes 
bilaterally.  The fore, mid and hindfoot architecture was 
described as preserved.  X-rays revealed no degenerative 
changes.  The impression was bilateral foot pain, likely 
secondary to pes cavus, rule out degenerative changes.  

VA outpatient reports dated in 1999 show treatment on several 
occasions for foot related complaints.  In May 1999, the 
veteran was seen for complaints of numbness of the toes when 
wearing shoes.  Full range of motion of the ankles and feet 
was reported without pain, redness or swelling.  Bilateral 
diffuse calluses of the heels was reported.  The reported 
impression was neurtis/neuropraxia intermittent lateral 
plantar nerves.  In August 1999, the veteran was seen with 
complaints of cramping of the left foot. A palpable nodule 
was noted on the medial border of the plantar fascia and pain 
with palpation was also noted.  He was treated with an 
injection.  A May 2000 clinical entry notes increasing pain 
in the right foot over the previous few weeks relieved by 
rest and non-weight-bearing.  Neurovascular examination was 
grossly intact.  Sharp pain with palpation of the left third 
interspace was reported.  The impressions were neuroma 3rd 
interspace and plantar fasciitis.  

At the time of the April 2000 VA examination, the veteran 
reported that he had used inserts for the past several years 
without much improvement.  He reported bilateral foot pain on 
nearly a daily basis and stated that he had missed 
approximately two weeks of work due to exacerbations of foot 
pain over the past year.  He also reported using nonsteroidal 
antiinflammatory medications for the foot pain.  Examination 
showed normal station and gait.  Marked pes cavus bilaterally 
was reported with some flexibility.  There was minor 
tenderness to deep palpation of the pre-calcaneal areas.  
There was also tenderness to deep palpation in the third 
interdigital space without appreciable masses.  The examiner 
described the functional impairment due to foot disability as 
mild.  

The evidence pertinent to the bilateral foot disability issue 
is not entirely consistent.  Although medical examiners 
appear to describe no more than mild impairment, the record 
nevertheless shows continuing symptomatology and treatment.  
The main complaint voiced by the veteran with regard to his 
feet is pain.  It is clear that many of the structural 
problems contemplated by the rating criteria are not shown to 
be present.  However, the veteran's complaints of pain have 
been consistent and the Board believes the veteran to be 
credible with regard to such complaints.  Moreover, 
tenderness on palpation has been noted by examiners.  At 
least in certain areas of the foot, sharp pain was elicited 
in this manner.  The Board also notes that callosities have 
been medically documented.  While not all of the reported 
symptoms fit entirely into any one Diagnostic Code, it would 
appear that many of the reported symptoms fall within the 
criteria for a 30 percent rating under different Codes.  For 
example, characteristic callosities are listed under the 
criteria for a 30 -percent rating under Code 5276 whereas 
marked tenderness is listed under the criteria for a 30 
percent rating under Code 5278.  

With regard to the complaints of pain, the Board again notes 
that additional functional loss due to pain must be 
considered.  38 C.F.R. § 4.40.  It appears that the veteran 
suffers such pain on a daily basis and is taking medication 
for the pain.  

After considering the evidence as a whole, the Board believes 
that the positive evidence is in a state of equipoise with 
the negative evidence on the question of whether or not a 
rating of 30 percent is warranted.  The veteran's disability 
picture with regard to the feet does not neatly fit into 
either the 10 percent or 30 percent rating criteria.  
However, recognizing the evidence of periodic flare-ups with 
extensive activity, the Board finds that a 30 percent rating 
is warranted.  

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent at this time.  
There is no evidence of any structural defects to allow for a 
higher rating under Code 5276 for flatfeet.  There is also no 
showing of marked contraction of the plantar fascia with 
dropped forefoot, hammer toes, very painful callosities or 
marked varus deformity to allow for a higher rating under 
Code 5278.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record as to either issue does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service connected disorder at issue has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  While 
some reported absence from work due to the disability of the 
feet has been claimed, the Board does not find evidence of 
such marked interference with employment to meet the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, with regard to both issues, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence and the 
negative evidence to otherwise permit a favorable resolution 
of the present appeal as to the esophageal reflux issue or a 
more favorable determination on the issue dealing with 
disability of the feet. 


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected esophageal reflux with a history of 
gastroenteritis is not warranted.  To this extent, the appeal 
is denied. 

Entitlement to a 30 percent evaluation, but no higher, for 
service-connected bilateral metatarsal strain with pes cavus, 
plantar fasciitis, and neuromas is warranted.  To this 
extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



